DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PG Pub. 20160322121) hereinafter referred to as Kim.

[AltContent: arrow][AltContent: textbox (Communication Channel)][AltContent: textbox (Upstream)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Downstream)][AltContent: arrow][AltContent: textbox (Channels)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    631
    435
    media_image1.png
    Greyscale


Kim Figure 13

Regarding Claim 1, Kim discloses a stacked heat exchanger (“a welding between the plates of the heat exchanger using a diffusion bonding technology, and allows a typical plate type heat exchanger to have a dense flow path arrangement”, ¶ [98]), comprising: 
a high temperature layer (shown in figure 11) that has a plurality of channels (716, shown in figure 11) into which a high temperature-side fluid (“primary system fluid or secondary system fluid”, see ¶ [99]) is introduced; and 
a low temperature layer (shown in figure 13) that has a plurality of channels (715)  into which a low temperature-side fluid is introduced (“a first flow path 715 for allowing cooling fluid to pass therethrough”, see ¶ [99]), the low temperature layer being stacked on the high temperature layer (“a welding between the plates of the heat exchanger using a diffusion bonding technology, and allows a typical plate type heat exchanger to have a dense flow path arrangement”, ¶ [98] and “FIGS. 8 through 14 are flow path conceptual views illustrating a plate type heat exchanger 710 selectively applicable to the passive residual heat removal system 100, 200, 300, 400, 500, 600 illustrated in FIGS. 1 through 7” ¶ [97]), and the low temperature-side fluid having a temperature lower than the high temperature-side fluid (“a plate type heat exchanger configured to exchange heat between primary system fluid or secondary system fluid that has received sensible heat in a reactor coolant system and residual heat in a core and cooling fluid introduced from an inside or outside of a containment to remove the sensible heat and residual heat”, ¶ [11]), wherein 
each of the channels of the low temperature layer has an upstream-side part (shown in annotated figure 13, see “Upstream”) in which at least a part of the low temperature-side fluid evaporates by being heated by the high temperature- side fluid that flows within the high temperature layer (see ¶ [62] and intended use analysis below), and 
a downstream-side part (shown in annotated figure 13, see “Downstream”)  in which the low temperature-side fluid that has evaporated in the upstream-side part is heated by the high temperature-side fluid that flows within the high temperature layer (see ¶ [62] and intended use analysis below), 
the plurality of upstream-side parts occupies an area in the low temperature layer that is less than an area occupied by the plurality of downstream-side parts in the low temperature layer (shown in annotated figure 13, wherein the annotated upstream channels occupy a lesser area in a given area when compared to the area occupied by the downstream channels in a same given area), and 
the low temperature layer further includes a communication channel (see annotated figure 13, “Communication Channel”) disposed between the plurality of upstream-side parts and the plurality of downstream-side parts that communicates with the upstream-side part of each of the channels and communicates with the downstream-side part of each of the channels (shown in annotated figure 13); and
	a cross-sectional area of each of the plurality of upstream-side parts is substantially constant to a point where it communicates with the communication channel (shown in annotated figure 13).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “in which at least a part of the low temperature-side fluid evaporates by being heated by the high temperature- side fluid that flows within the high temperature layer” and “in which the low temperature-side fluid that has evaporated in the upstream-side part is heated by the high temperature-side fluid that flows within the high temperature layer”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, Kim further discloses due to a difference in at least one of channel shape (shown in figure 13, wherein the formed channel shapes differ from the annotated upstream part to the annotated downstream part), the plurality of upstream-side parts occupies the area in the low temperature layer that is less than the area of the plurality of downstream-side parts in the low temperature layer (shown in annotated figure 13, wherein the upstream part occupies a lesser area when compared to the area occupied by the downstream part).
Regarding Claim 5, Kim further discloses each of the upstream-side parts has the same length (shown in annotated figure 13).
Regarding Claim 6, Kim further discloses each of the upstream-side parts has a shape extending linearly (shown in annotated figure 13), and each of the downstream-side parts has a shape extending in a zigzag shape (shown in annotated figure 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG Pub. 20160322121) as applied in Claims 1-2 and 5-6 above and in further view of Noishiki et al. (US PG Pub. 20160131434) hereinafter referred to as Noishiki.
Regarding Claim 3, Kim fails to explicitly disclose a second high temperature layer that has a plurality of channels into which the high temperature-side fluid is introduced, the second high temperature layer being stacked on an opposite side of the high temperature layer from the low temperature layer.
Noishiki, also drawn to a stacked plate heat exchanger, teaches a second high temperature layer (38) that has a plurality of channels into which the high temperature-side fluid  (“hydrogen”, ¶ [31]) is introduced, the second high temperature layer being stacked on an opposite side of the high temperature layer from the low temperature (40) layer (shown in figure 4, wherein multiple high and low temperature layers are stacked).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Kim with a second high temperature layer that has a plurality of channels into which the high temperature-side fluid is introduced, the second high temperature layer being stacked on an opposite side of the high temperature layer from the low temperature layer, as taught by Noishiki, the motivation being to increase the heat transfer capacity if the device while allowing for a greater volume to be cooled in a given period of time.         

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG Pub. 20160322121) as applied in Claims 1-2 and 5-6 above.
Regarding Claim 7, although Kim discloses each of the upstream-side parts has a shape extending linearly (shown in annotated figure 13), and each of the downstream-side parts is different from the upstream-side part and has a shape extending linearly (shown in annotated figure 13, wherein the parts extend linearly at an angle), Kim, in the embodiment of figure 13, fails to disclose each of the downstream-side parts is different from the upstream-side part in at least one of channel pitch, channel width and channel depth.
Kim, in the embodiment of figure 9, teaches each of the downstream-side parts (channels in the primary heat transmission section (710b), as shown in figure 9) is different from the upstream-side part (channels in the flow resistance section (710a), as shown in figure 9) in at least one of channel width (shown in figure 9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the embodiment of figure 13 in Kim with each of the downstream-side parts is different from the upstream-side part in at least one of channel width, as taught by Kim in the embodiment of figure 9, the motivation being to regulate pressure drop within the heat exchanger and mitigate instability within the flow due to phase change.         

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763